Title: John Adams to John Quincy Adams, 18 April 1776
From: Adams, John
To: Adams, John Quincy


     
      My dear Son
      Philadelphia April 18. 1776
     
     I thank you for your agreable Letter of the Twenty fourth of March.
     I rejoice with you that our Friends are once more in Possession of the Town of Boston, and am glad to hear that so little damage is done to our House.
     I hope you and your Sister and Brothers will take proper Notice of these great Events, and remember under whose wise and kind Providence they are all conducted. Not a Sparrow falls, nor a Hair is lost, but by the Direction of infinite Wisdom. Much less are Cities conquered and evacuated. I hope that you will all remember, how many Losses, Dangers, and Inconveniences, have been borne by your Parents, and the Inhabitants of Boston in general for the Sake of preserving Freedom for you, and yours—and I hope you will all follow the virtuous Example if, in any future Time, your Countrys Liberties should be in Danger, and suffer every human Evil, rather than Give them up.—My Love to your Mamma, your Sister and Brothers, and all the Family.
     
      I am your affectionate Father,
      John Adams
     
    